                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DONNA LACKAS,

                 Plaintiff,                                 4:18CV3155

    vs.
                                                       FINAL AMENDED
MADISON COUNTY SCHOOL                                PROGRESSION ORDER
DISTRICT 0002,

                 Defendant.



    The Parties’ joint motion (Filing No. 14) is granted, and IT IS ORDERED that the
    final progression order is amended as follows:

    1)    The jury trial of this case is set to commence before John M. Gerrard,
          Chief United States District Judge, in Courtroom 1, United States
          Courthouse, Lincoln, Nebraska, a 9:00 a.m. on June 15, 2020, or as soon
          thereafter as the case may be called, for a duration of three (3) trial days.
          This case is subject to the prior trial of criminal cases and other civil cases
          that may be scheduled for trial before this one.

    2)    The Pretrial Conference is scheduled to be held before the undersigned
          magistrate judge on June 2, 2020 at 9:00 a.m., and will be conducted by
          internet/telephonic conferencing. Counsel shall use the conferencing
          instructions assigned to this case to participate in the conference. The
          parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
          emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on May
          29, 2020.

    3)    A telephonic conference to discuss the status of case progression and the
          parties’ interest in settlement will be held with the undersigned magistrate
          judge on December 17, 2019 at 9:00 a.m. by telephone. Counsel shall
          use the conferencing instructions assigned to this case to participate in the
          conference.

    4)    The deadline for serving initial mandatory disclosures under Rule 26(a)(1)
          is May 1, 2019.
      5)     The deadline for completing written discovery under Rules 33, 34, and 36
             of the Federal Rules of Civil Procedure is December 2, 2019. Motions to
             compel discovery under Rules 33, 34, and 36 must be filed by December
             16, 2019
             Note: A motion to compel, to quash, or for a disputed protective order
             shall not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.


      6)     The deadlines for identifying expert witnesses expected to testify at the
             trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):              June 3, 2019.
                    For the defendant(s):              June 3, 2019.

      7)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
             non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):              August 1, 2019.
                    For the defendant(s):              August 1, 2019.

      8)     The deposition deadline is January 16, 2020.

      9)     The deadline for filing motions to dismiss and motions for summary
             judgment is March 2, 2020.

      10)    The deadline for filing motions to exclude testimony on Daubert and
             related grounds is September 3, 2019.

      11)    Motions in limine shall be filed seven days before the pretrial conference.
             It is not the normal practice to hold hearings on motions in limine or to rule
             on them prior to the first day of trial. Counsel should plan accordingly.

      12)    The parties shall comply with all other stipulations and agreements recited
             in their Rule 26(f) planning report that are not inconsistent with this order.


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.

                                            2
13)   All requests for changes of deadlines or settings established herein shall
      be directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of
      the motion, which require that additional time be allowed.




Dated this 26th day of March, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                                   3
